         Case 1:18-cv-11071-AKH Document 125 Filed 01/24/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


                                                            Case No.: 1:18-cv-11071 (AKH)
  IN RE GREENSKY SECURITIES LITIGATION

                                                                  [PROPOSED]
                                                          INITIAL SCHEDULING ORDER

        The Court held an initial scheduling conference in this matter on January 23, 2020, and
enters the following scheduling order, pursuant to Rules 16 and 26(f) of the Federal Rules of Civil
Procedure:

       A.      Initial Non-Expert Discovery:

                      a.      Initial disclosures pursuant to Rule 26(a)(1) shall be exchanged by
                              February 6, 2020.

                      b.      Plaintiffs shall substantially complete document production with
                              respect to class certification by February 28, 2020.

       B.      Motion for Class Certification:

               1.     Plaintiffs shall move for class certification on or before February 21,
                      2020.

               2.     The parties shall appear for a Second Case Management Conference to
                      discuss the status of the case, the need for further class certification
                      briefing, and any other issue counsel or the Court wishes to discuss. The
                      Case Management Conference will be held on March 11, 2020, at 2:30
                      p.m.


               SO ORDERED.



DATED:         New York, New York

               __________________, 20__

                                                  ____________________________
                                                    ALVIN K. HELLERSTEIN
                                                    United States District Judge
